CSSe oT NOSE KSH CW Bodument rie ‘isu UE Zdd ‘Piye’ ro Payelb: 1318

| UNITED STATES DISTRICT COURT
| DISTRICT OF NEW JERSEY

 

E.S., by and through her parents and guardians,
To.S. and Ti.S., individually, on behalf of
similarly situated individuals, and derivatively
on behalf of the MARSH & MCLENNAN
COMPANIES HEALTH & WELFARE
BENEFITS PROGRAM,

Plaintiff,

Vv.

|
|
1

| MARSH & MCLENNAN COMPANIES, INC.
| BENEFITS ADMINISTRATION

' COMMITTEE, THE MARSH & MCLENNAN
COMPANIES HEALTH & WELFARE
BENEFITS PROGRAM, MARSH &
MCLENNAN COMPANIES, INC., AND
AETNA LIFE INSURANCE COMPANY,

Defendants.

 

 

Civil Action No. 2:17-cv-03351 (KSH) (CLW)

Document filed electronically

STIPULATION OF DISMISSAL WITH
PREJUDICE

THE ABOVE MATTER having been resolved by and between the parties, it is therefore

STIPULATED, pursuant to Rule 41 of the Federal Rules of Civil Procedure, that this matter be

and hereby is DISMISSED WITH PREJUDICE in its entirety. Each party is to bear its own

costs and attorneys’ fees.

DAVID TYKULSKER & ASSOCIATES
By: __s/ David Tykulsker
David Tykulsker
161 Walnut Street
Montclair, New Jersey 07042
Telephone: 973-509-9292
Facsimile: 973-509-1181
david@dtesq.com

GIBBONS P.C.

By:_s/ Mariellen Dugan
Mariellen Dugan
Kevin H. Gilmore
One Gateway Center
Newark, New Jersey 07102-5310
Telephone: 973-596-4500
Facsimile: 973-596-0545
MDugan@gibbonslaw.com
KGilmore@gibbonslaw.com
 

 

CaS OF WORST KSACLW ‘Bosument 116 ‘Pisa CB/Z4i20 aye’ O12 PagelD: 131

: SIRIANNI YOUTZ

. SPOONEMORE HAMBURGER PLLC
Richard E. Spoonemore, admitted pro hac vice
Eleanor Hamburger, admitted pro hac vice
3101 Western Avenue, Suite 350
Seattle, WA 98121
Telephone.: 206-223-0303
Facsimile: 206-223-0246
rspoonemore@sylaw.com
- ehamburger@sylaw.com

Attorneys for Plaintiff

DATED: June 24, 2020

BAKER BOTTS LLP

Earl B. Austin, admitted pro hac vice
30 Rockefeller Plaza

New York, New York 10112

BAKER BOTTS LLP

Matthew G. Sheridan, admitted pro hac vice
910 Louisiana Street

Houston, Texas 77002

Attorneys for Defendants

DATED: June 24, 2020

SO ORDERED

HON. KAT E S.HAYDEN, US.D.J.
RON J

JUNE 29, 2020

f
